Name: Commission Regulation (EEC) No 1544/89 of 2 June 1989 amending Regulation (EEC) No 3460/85 laying down detailed rules for the granting of a compensatory allowance for Mediterranean sardines
 Type: Regulation
 Subject Matter: economic policy;  natural environment;  fisheries
 Date Published: nan

 3.6.1989 EN Official Journal of the European Communities L 151/22 COMMISSION REGULATION (EEC) No 1544/89 of 2 June 1989 amending Regulation (EEC) No 3460/85 laying down detailed rules for the granting of a compensatory allowance for Mediterranean sardines THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3117/85 of 4 November 1985 laying down general rules for the granting of compensatory allowance for sardines of the species Sardina pilchardus (1), as amended by Regulation (EEC) No 3940/87 (2), and in particular Article 4 thereof, Whereas the curing time of certain salted products means that in some cases it is impossible to keep to the deadline for lodging applications for the payment of the allowance set in Commission Regulation (EEC) No 3460/85 (3); whereas, in the interests of preventing the products concerned from being unable to qualify for the compensatory allowance, Article 5 (1) of the abovementioned Regulation should be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION: Article 1 The following subparagraph is hereby added to Article 5 (1) of Regulation (EEC) No 3460/85: For salted products which must be cured in salt for a period which means that the six-month deadline referred to above cannot be adhered to, the Member State concerned extends, if necessary, this deadline to the extent required for the products to cure. This extension of the deadline can in no case be longer than six months. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 June 1989. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 297, 9. 11. 1985, p. 1. (2) OJ No L 373, 31. 12. 1987, p. 6. (3) OJ No L 332, 10. 12. 1985, p. 19.